Mr. Justice Gabbert
dissenting:
The police power of the state may always be’ exercised to protect the public morals, and its exercise of this power is valid when regulations of this character tend to accomplish the purposes for which they were enacted. The statute under consideration provides that the State Board of Medical Examiners may refuse to grant or may revoke a license to practice medicine in this state for sev*89eral canses, among which is, “causing the publication and circulation of an advertisement relative to any disease of the sexual organs.” One purpose of these regulations, and the only one necessary to consider, is to protect the public morals, by prohibiting alleged physicians who have obtained a license to practice, from publishing and circulating advertisements of a nature that would tend to injuriously affect the morals of the community where the inhibited advertisements might be circulated and read. It needs no argument to demonstrate that advertisements of the kind prohibited are unfit to find their way into homes through the medium of the press, and that to the youth of either sex, at least, they are demoralizing. It is, therefore, apparent that the clause of the act in question which is under consideration, is a valid exercise of the police power of the state. It is also clear, if that question is before us, that the advertisements which the doctor caused to be published fall within its inhibition, for the reason that they unquestionably relate to diseases of the sexual organs, and refer to that class of diseases in as unmistakable terms as though the words “sexual organs” appeared in the advertisements.
The judgment of the district court should he affirmed.
The writer is authorized to state that Mr. Justice Hill and Mr. Justice Bailey concur in this opinion.